Citation Nr: 1529849	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for headaches.

2. Entitlement to an increased rating for peripheral neuropathy with neuritis of the right forearm, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased rating for peripheral neuropathy with neuritis of the right forearm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had headaches with characteristic, prostrating attacks occurring on average of once a month or more but that have not resulted in severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.20, 4.124a, Diagnostic Code 8199-8100 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased evaluation for headaches arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  The Veteran was afforded a VA medical examination in May 2012, which is adequate for rating purposes as the examiner reviewed the claims file, examined the Veteran, and provided a detailed examination report explaining the Veteran's symptoms.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's headaches are rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule. 

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable (zero percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  38 C.F.R. § 4.124a.  Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the Veteran had a Compensation and Pension examination in May 2012.  During the examination, the Veteran described having constant head pain and pain at the back of his head.  His typical head pain lasts more than two days.  While the examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain, the examiner found that the Veteran had prostrating attacks of non-migraine headache pain every month.  The examiner also indicated that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner found that the condition impacts the Veteran's ability to work because when the headaches are severe, the Veteran has to stop working and rest.  The examiner did not find that the headaches were productive of severe economic inadaptability.

The Veteran has asked that he be awarded a 30 percent initial rating for his headaches.  See VA Form 9.  In his substantive appeal, he stated that he has had headaches with characteristic prostrating attacks occurring once a month on average over the last several years.  

The Board points out that while the Veteran may not have migraines, he has a headache disability is to be rated as analogous to migraines.  In this case, the examiner found that his headache symptoms caused prostrating attacks of non-migraine headache pain every month.  In fact, the examiner found that the non-migraine headaches caused very frequent prostrating and prolonged attacks of non-migraine headache pain.  However, the examiner did not find and the Veteran has not alleged during the pendency of his claim that his headaches are productive of severe economic inadaptability.  In light of the foregoing, the Board finds that a 30 percent initial rating is warranted for headaches for the entire pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The appeal is granted.

III. Extraschedular Rating

The Board has also considered whether referral for extraschedular evaluation is warranted.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Here, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  As discussed above, the Veteran does not contend and the medical evidence does not show that his headaches result in severe economic inadaptability.  While his headaches occasionally interfere with work, that interference is contemplated by the assigned evaluation.  Further, there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board finds that the schedular criteria is adequate and that it is not required to remand this matter to the RO consideration of an extraschedular evaluation.  See Thun, 22 Vet. App. 111


ORDER

Entitlement to an initial 30 percent rating for headaches is granted.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks a disability rating in excess of 20 percent for his peripheral neuropathy with neuritis of the right forearm.  In his VA Form 9, substantive appeal, he stated that his scar on the right arm had constant mild pain until his neuralgia started.  With neuralgia, his right arm from his shoulder to his wrist had severe pain.  He felt his condition was severe as he could not use the arm, work, or sleep until the pain subsided.  In a statement received in August 2014, the Veteran stated that his disability could be debilitating and that he had lost the use of the right arm at times.  In written argument submitted in June 2015, the Veteran argued that his condition met the criteria for the next higher rating and implied that his condition had worsened since the October 2011 VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  After comparing the symptoms reported to the examiner in October 2011 to those provided in statements subsequent to the examination, the Board finds that a remand for an additional examination to determine the current nature and severity of his service-connected peripheral neuropathy with neuritis of the right forearm is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the claims file, to include records from the Stillwater VA Clinic.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected peripheral neuropathy with neuritis of the right forearm.  The electronic claims file on Virtual VA and VBMS remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All indicated tests and studies must be conducted and all symptoms reported in detail.

Based on a review of the file, reports from the Veteran, and physical examination, indicate whether the Veteran has neuritis, neuralgia, or paralysis of any affected nerve, and whether it is mild, moderate, or severe.

The examiner must state an opinion as to whether the neurological involvement is best classified as "mild," "moderate," or "severe".  To aid in adjudication, it would be helpful if the examiner described what symptom(s) he/she would consider to be demonstrative of each level of severity (e.g. sensory only without objective manifestation = mild; muscle atrophy with decreased strength = severe).

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


